Citation Nr: 0807160	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  06-03 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for cirrhosis of the 
liver, to include as secondary to a service-connected 
disability.

3.  Entitlement to service connection for hypertension, to 
include as secondary to a service-connected disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1977 to 
November 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's currently diagnosed hepatitis C is due to 
in-service intravenous drug abuse.  

3.  The veteran is not currently diagnosed as having 
cirrhosis of the liver attributable to his active service or 
to a service-connected disability.

4.  The veteran is not currently diagnosed as having 
hypertension attributable to his active service or a service-
connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis C have 
not been met. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).

2.  Cirrhosis of the liver was not caused or worsened by 
service, or caused by a service-connected disability, nor is 
it presumed to have been caused by service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2007).

3.  Hypertension was not caused or worsened by service, or 
caused by a service-connected disability, nor is it presumed 
to have been caused by service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claims for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.  

In a letter dated in July 2004, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claims for service connection, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in March 
2006.  Although there was no subsequent adjudication 
following the Dingess notice, the Board finds that the 
veteran is not prejudiced as service connection is being 
denied.  

The Board notes that the July 2004 notice was inadequate for 
purposes of notifying the veteran of the evidence needed to 
substantiate his claims of service connection secondary to a 
service-connected disability.  The Board, however, points out 
that the provisions of the VCAA are not applicable to the 
secondary service connection claims on appeal because those 
issues on appeal turn on a matter of law and not on the 
underlying facts or development of the facts.  See Manning v. 
Principi, 16 Vet. App. 534, 542 (2002).  The Court found in 
Manning that the VCAA can have no effect on appeals that are 
decided on an interpretation of the law as opposed to a 
determination based on fact.  See also Smith v. Gober, 14 
Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  Consequently, the Board is not required to address 
the RO's efforts to comply with the VCAA with respect to the 
secondary service connection claims here on appeal as service 
connection for hepatitis C is being denied.  As such, the 
Board finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the July 2004 VCAA notice was given prior to the 
appealed AOJ decision, dated in November 2004.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and by affording him the opportunity to give testimony before 
an RO hearing officer and/or the Board, even though he 
declined to do so.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the veteran's claims file.  

Based on a full review of the record evidence, the Board 
finds that the veteran's treatment records are adequate for 
rating purposes for the hepatitis C and cirrhosis of the 
liver claims and VA is not required to schedule a new 
examination pursuant to 38 C.F.R. § 3.159(c)(4).  
Additionally, the Board finds that no VA examination is 
required for the veteran's hypertension claim, as there is no 
credible evidence of an event, injury, or disease in service 
upon which a current disability may be based.  As such, the 
Board will not remand this case for a medical examination.  
Furthermore, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.  

The veteran seeks service connection for hepatitis C, 
cirrhosis of the liver and hypertension. 

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Direct service connection may be granted only when a 
disability was incurred or aggravated in the line of duty and 
not the result of the veteran's own willful misconduct or, 
for claims filed after October 31, 1990, the result of his or 
her abuse of alcohol or drugs.  See 38 C.F.R. § 3.301(a).  As 
such, VA compensation may not be awarded for disabilities 
caused by illegal intravenous drug use.  

Hypertension and cirrhosis of the liver are deemed to be 
chronic diseases under 38 C.F.R. § 3.309(a) and, as such, 
service connection may be granted under 38 C.F.R. § 
3.307(a)(3) if the evidence shows that the diseases manifest 
to a degree of ten percent or more within one year from the 
date of separation from service.  See 38 C.F.R. § 3.307.


Hepatitis C and cirrhosis of the liver 

The veteran's enlistment examination noted no preexisting 
diagnosis of hepatitis C, cirrhosis of the liver or any other 
liver-related conditions.  The examination did reflect that 
the veteran entered service with tattoos on his shoulders.  
Further, the veteran's service medical records (SMRs) were 
devoid of any treatment for or references to a liver 
condition, to include hepatitis C and cirrhosis of the liver.  
The SMRs do not reflect any in-service use of intravenous 
drugs, but do reflect treatment for alcohol and drug abuse.  
The SMRs reflect treatment for injuries unrelated to the 
veteran's liver, but there was no notation of any abnormality 
in his treatment for such in-service injuries.  

Upon service separation examination in July 1980, the veteran 
was noted to have received tattoos on his back and arms while 
in service.  The separation examination, however, did not 
have a notation of any liver condition, to include hepatitis 
C or cirrhosis of the liver.  

In August 2000, the veteran underwent surgery to remove his 
gall bladder.  The surgeon indicated that the veteran had a 
cirrhotic liver.

During an October 2001 VA treatment, the veteran advised that 
he likely contracted hepatitis C in 1978 due to intravenous 
drug use.  

In a February 2002 VA treatment note, a notation was made 
that the veteran's chronic hepatitis C and cirrhosis of the 
liver were "most likely acquired via IVDU in 1978."  

A June 2002 VA treatment record reflects the veteran's 
history of jaundice after intravenous drug use at age 21.  

In a September 2002 VA treatment note, the clinical nurse 
specialist noted that the veteran most likely acquired 
hepatitis C 24 years prior to this treatment after sharing 
needles for intravenous drug use.  It was noted that this use 
contributed to a bout of jaundice.

In a December 2002 treatment note, the veteran reported that 
he had not used illicit drugs in the previous 5 years.  He 
noted he had a history of heavy alcohol use in the past.  He 
reported one bottle of whiskey per day for three years and 
quit five years prior.  

During a September 2003 VA treatment, the veteran advised 
that he used intravenous drugs from 1977 to 1978 and self-
jaundiced at age 21 while on intravenous drugs.  
In December 2003, the veteran underwent VA treatment for his 
hepatitis C and cirrhosis of the liver.  The veteran advised 
the physician that he thought he may have contracted 
hepatitis C in 1978 when he was using intravenous drugs.  A 
notation was made that the veteran first learned he had 
hepatitis C in November 1999.

In April 2004, the veteran submitted a statement indicating 
that he had symptoms related to hepatitis C while in service.  
He related that he experienced a week-long bout of jaundice 
sometime in 1977-1978, during which, he experimented with 
intravenous drugs.  He also advised that he received medical 
treatment for scalp, left ear, back and right forearm 
injuries which required emergency medical treatment.  He 
recalled receiving numerous stitches for his wounds and 
believed that he may have been exposed to the blood of 
another as there was blood in the area in which he was 
treated and there was blood on the medical personnel.  He was 
informed of elevated liver function tests in 1984 and 1995, 
and was subsequently diagnosed as having hepatitis C in 1999.  

In June 2004, the veteran advised VA medical personnel that 
he may have contracted hepatitis C at age 17 when he was 
injecting intravenous drugs.  The veteran advised that he had 
not used intravenous drugs since 1975.  

In August 2004, the veteran submitted a statement listing his 
possible risk factors for how he contracted hepatitis C.  He 
noted that he used intravenous drugs while serving in the 
Army.  He advised that during service, he underwent drug and 
alcohol rehabilitation.  Further, he noted that during 
service he received tattoos on both arms.  That same month, 
he submitted a statement indicating that he was in good 
health upon entrance into service and subsequently 
experienced, inter alia, high blood pressure and cirrhosis of 
the liver both associated with hepatitis C.  

In a June 2005 telephonic communication with VA, the veteran 
stated that he may have contracted hepatitis C from drinking 
out of the same glass as someone else.  

Given the evidence as outlined above, the criteria for 
service connection for hepatitis C and cirrhosis of the liver 
have not been met.  There is no evidence of record showing a 
diagnosis of or treatment for hepatitis C, cirrhosis of the 
liver or other symptoms related to hepatitis C while in 
service or for many years thereafter.  The evidence of record 
shows that the veteran was diagnosed as having hepatitis C in 
1998 or 1999-nearly 20 years after discharge from service.  
There is no competent medical evidence of record linking the 
veteran's hepatitis C to anything other than intravenous drug 
use.  Further, the evidence of record reflects that the 
veteran's cirrhosis of the liver was linked to his hepatitis 
C and not to any other causes.  The veteran's own statements 
as well as the medical records of evidence overwhelmingly 
link the veteran's current diagnosis to in-service 
intravenous drug use.  Although the veteran advised that he 
likely contracted hepatitis C prior to service at age 17, all 
other evidence of record, including the veteran's own 
statement of his hepatitis C risk factors, noted that his in-
service intravenous drug use was the likely cause of his 
hepatitis C.  The veteran further asserted, and the SMRs 
confirmed, that he underwent in-service drug and alcohol 
rehabilitation.  

Although the Board appreciates the veteran's assertions that 
his hepatitis C was contracted through in-service medical 
treatment, tattoos or consuming alcohol from the same glass 
as another, there is no competent medical evidence of record 
to confirm those assertions.  Further, the veteran is 
competent, as a layman, to report that as to which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  He is not, however, competent to offer his medical 
opinion as to cause or etiology of the claimed disability, as 
there is no evidence of record that the veteran has 
specialized medical knowledge.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opinion on matter requiring medical knowledge"), aff'd 
sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Absent medical evidence linking the 
veteran's hepatitis C to service-other than to his drug 
abuse during service-the veteran's claim of service 
connection for hepatitis C must be denied.  

Additionally, there is no evidence that the veteran was 
diagnosed as having cirrhosis of the liver related to 
service, other than to the veteran's hepatitis C contracted 
due to his drug abuse.  Thus, service connection for 
cirrhosis of the liver must be denied on a direct basis.  

Cirrhosis of the liver is also denied on a presumptive basis 
as there is no evidence of record to suggest that the veteran 
was diagnosed as having it within a year of discharge from 
service.  The earliest record of evidence showing a diagnosis 
of cirrhosis of the liver is in an August 2000 surgical 
report-20 years following discharge from service.  Thus, 
service connection for cirrhosis of the liver is denied on a 
presumptive basis.  

As service connection for hepatitis C is denied, the 
veteran's claim of cirrhosis of the liver as secondary to 
hepatitis C is also denied.  As the disposition of the 
secondary service connection for cirrhosis of the liver claim 
is based on the law, and not the facts of the case, the claim 
must be denied based on a lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


Hypertension 

The veteran contends that his hypertension is secondary to 
his hepatitis C.  

The veteran's service medical records, including entrance and 
separation examinations, are devoid of any reference to or 
treatment for high blood pressure or hypertension.  Upon an 
enlistment examination in June 1977, the veteran's blood 
pressure was 136/72.  Upon separation examination in July 
1980, the veteran's blood pressure was noted as 138/86.  

The first evidence of record that lists hypertension in the 
veteran's medical history is in a May 2003 VA treatment note.  
It appears that the veteran continues to be treated for 
hypertension.  The treatment records do not list a likely 
cause of the veteran's currently diagnosed hypertension.  

Based on the evidence as noted above, the criteria for 
service connection for hypertension on a direct or 
presumptive basis have not been met.  Absent competent 
medical evidence linking the veteran's hypertension to 
service or a diagnosis of hypertension within a year of 
discharge from service, service connection for hypertension 
must be denied on both a direct and presumptive basis.  

As noted above, the veteran's service connection claim for 
hepatitis C was denied.  Thus, his claim of hypertension as 
secondary to hepatitis C must also be denied.  Per Sabonis, 
this secondary claim is also denied based upon lack of 
entitlement under the law and not based upon the facts of 
this case.  


ORDER

Service connection for hepatitis C is denied.

Service connection for cirrhosis of the liver is denied.

Service connection for hypertension is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


